Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 1 of 42



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-CV-62593-GAYLES

   FEDERAL TRADE COMMISSION,

          Plaintiff,

   vs.

   SIMPLE HEALTH PLANS LLC, et al,

          Defendants.

                                                   /

                              RECEIVER’S FIRST INTERIM REPORT

          Michael I. Goldberg, the Court-appointed receiver (the “Receiver”) over Defendants

   Simple Health Plans LLC ("Simple Health"), Health Benefits One LLC ("HBO"), Health Center

   Management LLC, Innovative Customer Care LLC, Simple Insurance Lead LLC ("SIL"), Senior

   Benefits One LLC, and each of their subsidiaries, affiliates, and successors (collectively, the

   “Receivership Entities”), respectfully submits this First Interim Report and states as follows:

   I.     Introduction and Procedural Background

          Plaintiff Federal Trade Commission (“FTC”) filed the above-captioned action, under seal,

   on October 29, 2018 against the Receivership Entities and Steven Dorfman (“Dorfman” and with

   the Receivership Entities, the “Defendants”), under Section 13(b) of the Federal Trade

   Commission Act (the “FTC Act”), 15 U.S.C. § 53(b) and the Telemarketing and Consumer Fraud

   and Abuse Act, 15 U.S.C. §§ 6101-6108, alleging the Defendants violated Section 5(a) of the

   Federal Trade Commission Act, 15 U.S.C. § 45(a) and the FTC’s Telemarketing Sales Rule, 16

   C.FR Part 310, as amended.




   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 2 of 42
                                                                       CASE NO. 18-CV-62593-GAYLES

             On the same date, the FTC filed under seal an Ex Parte Motion for a Temporary Restraining

   Order with Asset Freeze, Appointment of a Temporary Receiver, and Other Equitable Relief, and

   Order to Show Cause Why a Preliminary Injunction Should Not Issue (“Motion for TRO”) [ECF

   No. 3], along with a Memorandum in Support of the Motion for TRO [ECF No. 12]. On October

   31, 2018, this Court entered, under seal, an Ex Parte Temporary Restraining Order with Asset

   Freeze, Appointment of a Temporary Receiver, and Other Equitable Relief, and Order to Show

   Cause Why a Preliminary Injunction Should Not Issue (the “TRO”) [ECF No. 15], which, among

   other things, appointed Michael I. Goldberg receiver over the Receivership Entities with full

   powers of a temporary receiver in an equity receivership.

             The TRO reflects the Court’s finding that good cause existed to appoint a temporary

   receiver over the Receivership Entities, for purposes of, among other things, to take exclusive

   custody, control and possession of all assets of, or in the possession, custody or under the control

   of any Receivership Entity, wherever situated and to conserve, hold, manage and prevent the loss

   of all assets of the Receivership Entities and perform all acts necessary or advisable to preserve

   the value of those assets pending future Court orders. See TRO, Section XII.

             On November 1, 2018, the Receiver took possession of the leased premises where the

   Defendants operated their business and presented the TRO to Mr. Dorfman.1 The TRO provided

   for a hearing to take place on November 14, 2018 at which time Defendants shall appear before

   the Court to show cause, if there is any, why the Court should not enter a preliminary injunction,

   pending final ruling on the Complaint against Defendants. Upon the request of the FTC and the

   Defendants, the Court continued that hearing to December 6, 2018 [ECF No. 18]. In the interim,

   the Court extended the asset freeze and other restrictions set forth in the TRO. Id.



   1
       The Defendants were also formally served with Summons. See ECF No. 32 – 38.


   48591883;2
                                                        -2-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 3 of 42
                                                                        CASE NO. 18-CV-62593-GAYLES

            In light of discovery motions and a request for a continuance filed by Mr. Dorfman, the

   Court rescheduled the hearing on the preliminary injunction to January 16, 2019 and extended the

   TRO [ECF No. 55]. On December 31, 2018, at the request of the FTC, due to the shutdown of the

   federal government, the Court temporarily stayed the case, including but not limited to, any

   scheduled proceedings, hearings, and/or discovery and briefing dates, until appropriations to the

   FTC were restored [ECF No. 59]. The deadlines were extended commensurate with the length of

   the stay. On January 29, 2019, the Court lifted the temporary stay and reopened the case [ECF

   No. 68]. The hearing on the preliminary injunction was rescheduled for April 16, 2019. Although

   the Court offered Dorfman the opportunity to have the preliminary injunction hearing take place

   sooner, Dorfman never took the Court up on that offer.

                This Report is submitted in compliance with Section XII of the TRO, which directs that

   the Receiver report on the following topics prior to the Preliminary Injunction hearing: (1) the

   steps taken by the Receiver to implement the terms of the TRO; (2) the value of all assets and sum

   of all liabilities of the Receivership Entities; (3) the steps the Receiver intends to take in the future

   to protect receivership assets, recover receivership assets from third parties, and adjust receivership

   liabilities; (4) the Receiver’s opinion on whether any portion of the business of any of the

   Receivership Entities can continue to operate legally and profitably; and (5) any other matters that

   the Receiver believes should be brought to the Court’s attention. The Receiver's findings and

   conclusions with respect to these matters are set forth below.2




   2
     This report contains preliminary assessments and observations, subject to change as the Receiver and his
   professionals conduct discovery and continue to investigate and analyze the affairs of the Receivership Entities.


   48591883;2
                                                        -3-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 4 of 42
                                                                   CASE NO. 18-CV-62593-GAYLES




   II.      Steps Taken by the Receiver to Implement the TRO

            A.     Preparation for and Taking Possession of Business Premises

            The Defendants operated their businesses at three locations: 2 Oakwood Blvd., Suite 100,

   Hollywood, Florida (“Hollywood Office”); 9105 NW 25th Street, Doral, Florida (“Doral”); and

   12005 Ford Road, Suite 800, Dallas Texas (“Dallas”). The Receiver coordinated with the FTC

   and law enforcement to concurrently take possession of each of the premises. The Receiver went

   to the Hollywood Office and dispatched two of his Akerman LLP partners to Doral and Dallas.

                   i.      Hollywood

            On the morning of November 1, 2018, the Receiver, along with representatives from the

   FTC and police officers from the Broward County Sheriff's Office Joint Money Laundering

   Taskforce arrived at the Hollywood office to secure the office and serve the TRO on Defendants.

   Upon arrival, the police officers who were to take entry first encountered a locked door. The police

   officers announced their purpose and requested entry, but when the person at the front desk refused

   entry, the officers broke the lock and entered the premises. The Receiver announced the purpose

   of his arrival, while the officers secured the premises. Mr. Dorfman, several managers, and

   approximately 60 other employees were located at the premises. Mr. Dorfman and the employees

   were cooperative. Each of the employees were required to turn in their employee badge, provide

   photo identification and complete a questionnaire prepared by the Receiver which included their

   position and contact information.

            Mr. Dorfman gave the Receiver keys to his vehicles, including the Range Rover,

   Lamborghini and Rolls Royce. The Receiver also encountered a few second-shift employees later

   that day and also required those individuals to surrender their employee badge and complete a




   48591883;2
                                                    -4-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 5 of 42
                                                                   CASE NO. 18-CV-62593-GAYLES

   questionnaire. Representatives from the FTC, with the Receiver's approval, imaged the computers.

   The Receiver engaged a locksmith to change the locks in order for the Receiver to secure the

   premises. The Receiver also contacted the landlord to inform it that he had taken possession of

   the premises pursuant to the TRO. The premises currently remain under the control of the Receiver

   and he and/or his professionals access the premises, from time to time, to obtain documents or

   access the computers. The landlord for this office has been granted entry (under the supervision

   of the Receiver’s staff) to show the premises to prospective new tenants.

                   ii.    Doral

            The Receiver’s counsel, along with representatives of the FTC and the Miami-Dade Police

   Department went to the Doral Office at the same time the Receiver and the FTC went to the

   Hollywood office. Upon arrival at the Doral office, the police officers entered the premises and

   encountered a locked door in the reception area. The reception area was unattended. An individual

   who identified herself as the Human Resources manager opened the door to inquire about what

   was taking place. The police officers explained what was about to take place to the employee.

   After that brief exchange, the Receiver’s counsel and the police officers entered the call center

   area where employees were working. The police officers asked that all employees step away from

   their computers immediately and form a line on either side of the call center. The Receiver’s

   counsel announced the purpose of the visit while the police officers secured the premises and

   ensured that all employees were on the main call center floor. Thereafter, representatives from the

   FTC were invited into the call center.

            The Receiver's staff asked each employee to complete a questionnaire, which included,

   among other things, their position and contact information. Aside from the Human Resources

   Manager, no other management staff was on site. Representatives from the FTC, with the




   48591883;2
                                                    -5-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 6 of 42
                                                                   CASE NO. 18-CV-62593-GAYLES

   permission of the Receiver, took images of the computers on the premises as well as hard-copy

   documents. The FTC’s technical representatives informed the Receiver’s counsel that none of the

   Simple Health servers were located in the Doral Office.

            During the visit, the Receiver’s attorney learned that a second shift of employees would

   arrive in the early afternoon. The Receiver’s attorney made a second announcement to employees

   arriving for the second shift and asked those employees to also complete the questionnaire. Simple

   Health used Suite 260 as a call center and employee training area in addition to this location being

   the office for the company’s Human Resources manager.                Approximately 60 workstations

   occupied the main call center floor and approximately 20 workstations occupied the training room,

   not including two additional workstations that were used by the employees who were responsible

   for supervising the call center shift. The Receiver’s attorney contacted the on-premises property

   manager and asked to have to locks changed. Locks were changed that day. The Receiver’s

   attorney also informed the property manager that the company had been placed in receivership and

   that the Receiver was now in control of the premises. The Human Resources manager’s office

   contains various files regarding Simple Health’s employees, including files regarding sales agents’

   compliance with insurance licensure requirements for their respective states. There are two empty

   offices situated directly next to the Human Resource Manager’s office.

                   iii.   Dallas

            The Receiver’s counsel, along with representatives of the FTC and the Dallas County

   Constable originally went to 5720 LBJ Freeway, Suite 610, Dallas, Texas. When they arrived at

   the office, they noticed that there was no signage, the lights were off and the office appeared to be

   vacant. There were two whiteboards in the room indicating that Simple Health had moved to

   12005 Ford Road, Suite 800, Dallas Texas. After speaking with building management, Receiver’s




   48591883;2
                                                    -6-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 7 of 42
                                                                   CASE NO. 18-CV-62593-GAYLES

   counsel learned that Simple Health had sublet the space from American First Finance and that

   Simple Health had vacated the premises at the end of September. Counsel for American First

   Finance agreed to work together with the Receiver to sort out who owned the cubicles and furniture

   in the office.

            The Receiver’s counsel traveled directly to 12005 Ford Road and discovered that that Suite

   810 was abandoned, but the lights were on in Suite 800. Counsel confirmed that Simple Health

   sublet Suite 800 and 801 from Credit Protection Association, LP (“CPA”), but had moved out in

   mid-October. Simple Health used Suite 800 as a call center and Suite 810 as administrative offices.

   There were about 78 call center work stations still set up and evidence that another 70 or so had

   been recently disassembled. There was also a training room set up. The administrative offices

   were largely cleaned out but still contained furniture and computers. There was also a box

   containing 30 unlabeled hard drives. Counsel previewed a sample of the call center computers but

   found nothing of interest. Based on their review of the call center computers, it appears that all of

   the software used in the call center was cloud based and that data was not stored on the local

   machines. Counsel did not preview any of the computers found in boxes.

            CPA informed counsel that it owned all of the desks, tables, cubicles and lockers in the

   offices and some of the chairs, but disclaimed ownership of any of the computers or monitors in

   the office.

            A complete list of the furniture, fixtures and equipment located at each of the Receivership

   Entities' business premises is attached hereto as Composite Exhibit "A".

            B.      Securing of the Receivership Entities Bank Accounts

            Immediately upon his appointment, the Receiver and his professionals, in coordination

   with the FTC, took steps to secure the Receivership Entities’ bank accounts. To do this, the




   48591883;2
                                                    -7-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 8 of 42
                                                                             CASE NO. 18-CV-62593-GAYLES

   Receiver and his staff reviewed records located at the Receivership Entities’ offices and

   interviewed employees in order to learn where the Receivership Entities maintained banking

   relationships. Once a bank was identified, the Receiver caused a copy of the TRO to be served on

   the bank and requested the bank to freeze the Receivership Entities’ account(s). Attached hereto

   as Exhibit "B" is a list detailing the Receivership Entities bank accounts and the approximate

   $3,186,655.48 that has been frozen to date by the financial institutions pursuant to the TRO.3

            C.       Non-Business Related Assets4

                     i.       Automobiles

            Upon his appointment, the Receiver, with Dorman’s cooperation, took control of three

   automobiles all titled in the name of the Receivership Entities - - (i) a 2013 Land Rover Range

   Rover; (ii) a 2012 Lamborghini Aventador, and (iii) a 2015 Rolls-Royce Wraith. The Receiver

   secured these vehicles in an air conditioned, secure storage facility in Fort Lauderdale. The

   Receiver later learned that the Lamborghini was leased, and in his business judgment, determined

   that the lease should be terminated to avoid unnecessarily continuing to incur large monthly lease

   payments. The Receiver reached agreements with the leasing company to return the vehicle in

   return for the leasing company waiving any deficiency. The Receiver filed a motion with the Court

   to terminate the lease of the Lamborghini [D.E. 70]. By Order dated February 21 2019, [D.E. 82],

   the Court granted the motion and the Receiver returned the Lamborghini to the leasing company.



   3
      The total amount frozen does not include the approximate $200,000 believed to be held at Banco Popular in the
   Dominican Republic and the difference of fair market value of the securities held at UBS as of October 31, 2018. The
   Receiver has sought Dorfman's consent to liquidate the securities at UBS, however, he has not yet consented. Due to
   the fact that the Receiver is a temporary receiver charged with maintaining the status quo, the Receiver has not yet
   sought the Court's authorization to liquidate the securities, but will do so if a preliminary injunction is entered. This
   also does not include the approximate $4.5M that the Receiver received in March 2019 from HII. Moreover, the
   Receiver is aware that Dorfman and the Receivership Entities engaged in international business in such locations as
   the Dominican Republic and Panama. The Receiver continues to research banking connections in these locations.
   4
     These are assets not used in the operation of the Receivership Entities' businesses, but paid with funds from the
   Receivership Entities' bank accounts.


   48591883;2
                                                            -8-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 9 of 42
                                                                             CASE NO. 18-CV-62593-GAYLES

              The Receiver continues to maintain possession of the Range Rover and Rolls Royce in a

   special air-conditioned storage facility pending the outcome of the preliminary injunction hearing.

                       ii.      Jewelry

              Upon his appointment, the Receiver worked with Dorfman and his counsel to obtain the

   turnover of the jewelry listed in the TRO. Dorfman was cooperative, and through his counsel,

   delivered 13 pieces of jewelry to the Receiver, including all of the items listed in the TRO.

   Attached hereto as Composite Exhibit “C” is a list and photos of such items. The Receiver has

   secured each of these pieces of jewelry in a vault pending further order of the Court.

                       iii.     Sports Memorabilia

              The Receiver discovered an extensive sports memorabilia collection in Dorfman's office at

   the time of his appointment. There appear to be numerous notable pieces which are itemized on

   pages 22 through 24 of the Receiver's Inventory of the Hollywood office attached hereto as part

   of Composite Exhibit A. The memorabilia is being secured by the Receiver pending the outcome

   of the preliminary injunction hearing.

                       iv.      Real Property

              To the best of the Receiver’s knowledge, Dorfman does not own any real property in

   Florida and rents an apartment in Miami where he resides with his wife. The only real property

   the Receiver is aware of that Dorfman has an interest in is an expensive, developable residential

   lot located in Las Vegas, Nevada. Dorman paid $2,900,000 for this lot in May 2018 financing the

   purchase price by taking out a margin loan against securities held in the Receivership Entities’

   account at UBS. UBS claims a lien on this account in the amount of the margin loan.5 The




   5
       The Receiver has received the documents related to the UBS loan and it appears to be a valid lien.


   48591883;2
                                                             -9-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 10 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   Receiver has filed the TRO in the chain of title to the Las Vegas property to prevent it from being

   transferred pending further order of the Court.

   III.     Preliminary Investigation of the Receivership Entities' Business Operations

            A.     Introduction

            Since the date of his appointment, the Receiver and his professionals have spent a great

   deal of time analyzing the Defendants' business practices in an effort to determine if the allegations

   made by the FTC are accurate. In short, the FTC is correct. The Defendants' business model is

   largely a classic bait-and-switch scam whereby unwitting consumers are falsely led to believe that

   they are purchasing a Preferred Provider Organization medical insurance policy (“PPO”) that is

   compliant with the Affordable Care Act (“ACA”), but in reality are sold limited benefit indemnity

   plans that are not compliant with the ACA.

            The difference between these two products is stark – the PPO is traditional medical

   insurance whereas the limited benefit indemnity plan simply provides consumers with reduced

   prices from those medical providers that accept the plan along with a small cash benefit. Under a

   typical PPO or traditional major medical insurance policy, after payment of a premium, a

   deductible and a co-payment, the risk of large medical bills shifts to the insurance company. There

   is no shifting of the risk under a limited indemnity plan. Instead, to the extent the plan is honored

   by a medical provider, consumers are simply able to purchase certain medical services at pre

   negotiated discounted rates and those consumers receive a small cash benefit under the plan.

   Unlike traditional medical insurance, under the limited indemnity plan the ultimate risk of

   catastrophic medical bills falls on the consumer and in many cases this has led to devastating

   financial consequences to the Defendants' unwitting customers.




   48591883;2
                                                     - 10 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 11 of 42
                                                                          CASE NO. 18-CV-62593-GAYLES

            A review of each step of the Defendants' sales process illustrates how the entire process,

   as a whole, was carefully crafted to lead customers into purchasing a limited benefit plan along

   with other add-on "health benefits," which they understandably and incorrectly believed to be a

   full benefit PPO or traditional major medical insurance plan compliant with the ACA.

                i.      Deceptive search words direct consumers to SIL's Simple's lead
   generation websites.

            SIL pays Google a fee so that when consumers run Google searches utilizing specific words

   ("AdWords")6 they will be directed to SIL's lead generation websites. Some of the AdWords SIL

   pays for are "Obama Care," Obamacare Texas," Obama Health Care," "Obama Insurance," and

   Obama Care Insurance." These are just a few of the many AdWords SIL pays for. It is apparent

   from these terms that consumers running searches utilizing these terms are specifically looking to

   purchase "Obamacare" ACA compliant policies. It is also apparent from these terms that SIL

   knows this, yet they pay to have these customers unwittingly directed to their websites so that they

   can mislead them into purchasing non-ACA compliant limited benefit plans.

                  ii.     The Websites themselves build on the fraud by suggesting that the
            products are ACA compliant

            The websites customers are directed to themselves are also designed to deceive customers

   into believing that they are inquiring about ACA compliant plans. Upon taking control of the

   Defendants' businesses, the Receiver discovered that the Defendants controlled approximately 129

   lead generating websites. A complete list of these websites is attached hereto as Exhibit "D".7




   6
     AdWords is one of several lead generation services relied on by SIL. SIL's specific use of AdWords combined with
   its ownership of domain names clearly intended to generate leads from customers looking for ACA complaint plans
   or traditional major medical insurance supports the FTC's allegations.
   7
     The Receiver has redirected these websites to the master receivership website so that any individual accessing the
   Defendants' websites would be directed to information concerning the receivership.


   48591883;2
                                                         - 11 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 12 of 42
                                                                         CASE NO. 18-CV-62593-GAYLES

            A quick review of some of the websites controlled by the Defendants for the purpose of

   generating customer leads indicates that the website addresses themselves wrongfully suggest that

   the Defendants sell health insurance plans that comply with the ACA. For instance, “Obamacare-

   healthquotes.com,”             “obamacarehealthquotes.org,”                 “myobamacareapplication.com,”

   “healthinsurance2017deadline.com” and “healthinsurancedeadline2018.com” all seem to suggest

   to consumers that policies procured through these websites will somehow be compliant with the

   ACA. The ACA is routinely referred to as “Obamacare” and has specified enrollment periods and

   annual deadlines.

            Moreover,       numerous       websites      controlled      by     the     Defendants,       such     as

   “Americanhealthinsure.com,” “basicinsurancequote.com,” and “individualhealthinbsurance.us”

   wrongfully imply that the Defendants sell traditional major medical insurance. In fact, the logos

   of several nationally-recognized health insurance carriers appear on these websites deceiving

   potential customers into believing that Simple Health represents these reputable insurers thereby

   wrongfully providing legitimacy to Simple Health. Potential customers are asked to provide their

   contact information or are provided a number to call to contact Simple Health.

                    iii.     Sales Script8

            The Defendants operate large sales centers to which consumers are directed by one of the

   lead generating sources. Potential consumers who submit their contact information to one of the

   lead generation sites are thereafter contacted by Simple Health's telemarketers. Salespersons at the

   call centers follow carefully crafted sales scripts that are designed to mislead. A different sales

   script existed for each type of policy with each carrier. A review of some of the sales scripts


   8
    During an interview with a former Simple Health employee, the Receiver learned that all call center employees were
   required to abide by the sales scripts, which were drafted and approved by Simple Health’s management. Simple
   Health's policy called for any employee who deviated from the sales script to be terminated.



   48591883;2
                                                        - 12 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 13 of 42
                                                                           CASE NO. 18-CV-62593-GAYLES

   provides an understanding of how the sales process was designed to deceive consumers into

   believing that they were purchasing PPO insurance or traditional major medical policies compliant

   with the ACA.9 Attached hereto as Exhibit "E" is a copy of a sales script that the Receiver

   discovered at the Hollywood business office on November 1, 2018. The sales script, which the

   Receiver understands was crafted by Simple Health's management with Dorfman's knowledge

   and/or participation, provides sales personnel with the specific script to follow when trying to sell

   limited benefit plans to customers as well as specific sales tactics designed to consummate the sale.

   A detailed review of the sales script is essential to understand its misleading nature.

            At the very beginning of the sales script, the sales person is instructed to inform the

   prospective customer that Simple Health represents "most of the major A Rated carriers" in their

   state. When you combine this statement, with the fact that many of the AdWords keywords used

   to generate leads (i.e. …BlueShield," "BlueCross" and "Anthem Blue,") give the impression that

   Simple Health is affiliated with reputable carriers such as Blue Cross, and the fact that many

   reputable company's logos appear on the websites, the deception becomes apparent. In the first

   line of the script, the salesperson states “I am going to be helping you with your online application

   that you recently submitted for an affordable health quote.” Although not by itself, but taken with

   the misleading nature of the lead generation websites and other parts of the script, the use of the

   word “affordable” is highly suggestive that the Defendants are selling policies compliant with the

   “Affordable Care Act.” The use of the term “carrier” in the second paragraph of the script also

   indicates that the Defendants are selling traditional insurance because the word “carrier” is

   indicative of an insurance carrier.


   9
     The Receiver found many scripts for different products at the Hollywood office. An analysis of each script is beyond
   the scope of this report. Rather, this report only contains an analysis of the scripts associated with Legion Limited
   Medical. The Receiver chose this script because it was the product sold to Customer 2 whose case file is one of the
   cases highlighted in this report.


   48591883;2
                                                          - 13 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 14 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

            Next, the salesperson starts to ask the consumer if they are “currently insured” and if so,

   with what “insurance company” and if their current rates led them to search online. The

   salesperson also asks “Have you ever been denied for health insurance.” These questions about

   insurance and rates suggest that the Defendants are trying to help the consumer purchase traditional

   health insurance—not a limited benefit plan. Nowhere in the sales call does the agent state that

   what the customer is actually being sold is a limited benefit plan as opposed to traditional medical

   insurance. This material omission, along with the descriptions given to the customer of the

   proposed plan benefits, logically leads the customer into believing that they are purchasing

   traditional medical insurance.

            Although the sales script does not mention the ACA, some of the terms used therein and

   innuendos contained in the script appear to be designed to lead the customer to believe that they

   are purchasing an insurance policy that is ACA compliant. For example, in the first paragraph of

   the script, the sales person is directed to state "I am going to be helping you with your application

   for an affordable health insurance quote." The significance of this use of words cannot be

   understated when one is aware that the initial leads used to attract the customer and many of the

   lead generating websites contain words associated with or related to the ACA (see other sections

   herein discussing lead generating words and websites).

            The script is also designed to lead the customer into believing they are buying traditional

   major medical insurance coverage as opposed to a limited benefit plan. First, the script specifically

   states that they are going to be given an "insurance quote." It also uses words such as "insurance,"

   "carrier," "coverage," "benefits" and "PPO," which are terms typically associated with traditional

   major medical insurance as opposed to the limited benefit plans that Simple Health actually sold.




   48591883;2
                                                     - 14 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 15 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   Again, nowhere in the script is it disclosed that the customer is actually being sold a limited benefit

   plan or something other than a comprehensive medical insurance policy.

            The script is also deceptive because it is designed to lead the customer into believing that

   the company is actually shopping for the most suitable insurance plan to meet the customer's

   specific needs. In reality, however, the sales person already knows what plan he or she is

   attempting to sell the customer from the beginning of the call regardless of the customer's best

   interest. For instance, the script states that Simple represents "most of the MAJOR 'A Rated'

   CARRIERS in the state of _____ … So I'm able to give all of your options, and find you the BEST

   PLAN out there for the BEST PRICE!" (emphasis in original). The script also instructs the sales

   person to ask specific questions concerning the customer's needs to lead the customer into

   believing that they are taking the customer's specific needs into consideration in selecting the best

   policy for the customer. This is a demonstrably false and misleading because the script is already

   "pre-wired" to sell the customer a limited benefit plan from a specific carrier—in this case Legion

   Limited Medical.

            After obtaining the customer's personal information, the script also directs the sales person

   to inform the customer "ok, I know exactly what you are looking for" and I am going to "submit

   your application" and perform a "search" for the best plan at the best price for them in their state.

   Unknown to the customer, the script instructs the sales person to "place the customer on hold for

   about a minute." Again, this brief pause in the sales process is designed to have the customer

   believe that the sales person is actually researching the best policy for them. In reality, a review

   of the script and audio recordings examined by the Receiver indicate that this brief pause is nothing

   more than a sales tactic. In many instances, the recordings have captured sales associates bantering

   among themselves during the pause discussing such irrelevant things as where to eat lunch.




   48591883;2
                                                     - 15 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 16 of 42
                                                                           CASE NO. 18-CV-62593-GAYLES

            The script also contains outright lies about the type of benefits the customer will get if he

   or she purchases the plan. For instance, the script states "we want to find you a PPO, that way you

   can keep your own doctors and hospitals. I want to get you prescription coverage and lab coverage

   for your preventative care and maintenance … "                 In reality, the plans sold are not traditional

   medical insurance at all and offer very few of the benefits of traditional comprehensive health

   insurance that the customer is led to believe they are purchasing.

            At the conclusion of the sales call, the customer provides full payment information to the

   sales agent and pays both the enrollment fee and their first monthly premium. After this is done,

   the customer is then transferred to the "verification" department, but this verification process is

   also designed to defraud the customer by attempting to disclaim everything the customer was just

   led to believe in making their decision to purchase.

                    iv.      The Post Close Script

            After the customer has provided payment information, the sales agent is next instructed to

   utilize another script—the Post Close script. The Post Close script starts out with the sales person

   stating "Congratulations on your new insurance policy!!" This is important for two reasons. First,

   it indicates that the customer has already made the purchase decision.10 Second, it also reinforces

   the customer's belief that they just purchased a traditional medical insurance policy as opposed to

   a limited benefit plan.

            The Post Close script is designed, in part, to desensitize the customer to the upcoming

   verification process, which process is purposely designed to attempt to "walk back" and negate

   many of the representations just made to the customer pursuant to the sales script. The Defendants

   seek to do this by basically lessening the validity and relevance of the verification process. For


   10
      This script also instructs the agent to read the script slowly to prevent "cancels." The use of the word "cancels"
   also indicates that the purchase has already taken place.


   48591883;2
                                                         - 16 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 17 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   instance, the Post Close script instructs the sales agent to inform the customer that he or she will

   soon be transferred to the corporate verification department where an agent will go over the plan

   that was just purchased. The customer is told "some of the information will apply to you, and

   some of which will not apply to you. I just want you to know what parts affect you, and what

   don't; because they read the same script to everyone."

            The sales person then goes on to state:

            [n]ow fortunately for you, this is a guaranteed issue health insurance plan. Because of the
            open enrollment in your state, you're approved today, regardless of your conditions. On
            the verification, they will state there is a 12/12 preexisting clause that applies to your
            hospital and surgical benefits for any preexisting diagnosis you’ve had within the past 12
            months. Now, because of open enrollment, you're approved today, regardless of these
            conditions. The only waiting period you'd have is on your cash benefits in the hospital for
            your preexisting conditions. You will still get the First Health contracted rate, even for
            surgery or hospitalization from day one.

            This use of the term "open enrollment" once again insinuates that this plan is somehow

   ACA compliant.

            The Post Close script also instructs the sales person to tell the customer "Remember, I work

   with virtually every plan available in your state, so if I thought there were anything out there that

   was more beneficial for you than this plan, then that is what I'd be offering you!" As discussed

   above, this is a blatant lie. The sales person does not in any way search for the best policy for the

   customer nor has the Receiver found evidence of any ability on the Defendants' part to perform

   such a search. The sales person knows exactly which plan they will try to sell to the potential

   customer from the inception of the call—even before they hear the customer's needs.

            The script then instructs the sales person to state "they also will tell you that this is not a

   major medical plan or a discount plan. Obviously this isn’t a discount plan. This is insurance."

   Finally, the customer is told "if you have any questions during the verification, do me a favor, if

   you can, and just hold them until the end, because they only give us a few minutes of tape time,



   48591883;2
                                                     - 17 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 18 of 42
                                                                           CASE NO. 18-CV-62593-GAYLES

   and if they don't finish—they have to do it all over again from the beginning, so you can call me

   back, okay?" Simply put, this statement is solely designed to attempt to prevent the customer from

   asking questions so that a "clean" recorded verification can be obtained—even though many

   statements in the verification script are inconsistent with what the sales person has told the

   customer in obtaining the sale.

                    v.       The Verification Process

            It is the Receiver's belief that the verification process is designed to obtain "legal cover"

   by walking back from many of the previous misleading statements made by sales representatives

   during the sales process. For instance, the verification process is the first time that customers are

   informed that what they just purchased and paid for is a "limited benefit" plan which is not

   traditional medical insurance and not compliant with ACA. However, as discussed, this process

   occurs only after the Customer has made the purchase decision and provided payment information

   and the sales representative has attempted to neutralize the import of the verification process by

   informing the customer that the verification process includes information that will not apply to the

   policy that customer purchased because the script is merely repeated to every customer. Based on

   his review of applicable case law, the Receiver does not believe that the verification process

   exculpates the Defendants from the previous fraudulent conduct.11

                    vi.      Intentional Delay Past 30 Days to Avoid Refund

            Certain plans, such as GETMED360, bar the policy holder from receiving refunds for

   cancellations made after the policy was in effect for more than 30 days. Call recordings obtained

   by the Receiver indicate that in many instances customers complained and sought to cancel their


   11
     Verifiers are also provided a script of how to respond to commonly asked questions. Curiously, they are instructed
   that some "rebuttals" should be recorded, while other rebuttals should not be recorded. If the customer asks "Is this
   not health insurance?" the verifier is instructed to respond and state "this is health insurance." However, they are
   instructed not to record this statement.


   48591883;2
                                                         - 18 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 19 of 42
                                                                           CASE NO. 18-CV-62593-GAYLES

   plans, however, the 30-day period elapsed because Simple Health’s customer service department

   intentionally delayed contacting complaining customers before the expiration of the 30-day period.

                     vii.     Better Business Bureau Scheme

            Dorfman is also directly responsible for concocting a scheme to make Simple Health

   appear more legitimate to customers by creating a false impression about the company with the

   Better Business Bureau (the "BBB"). Upon entry into the Hollywood location, the Receiver

   discovered 20 "pay-as-you-go" cell phones, often referred to as "burner phones," that were being

   stored in Dorfman's assistant's desk. The Receiver learned that the purpose of these phones was so

   that individuals posing as customers of Simple Health could contact the BBB to file false reports

   regarding their positive experience with the company to offset any negative experiences reported

   by actual customers. The burner phones were utilized so that the BBB would have no real way of

   tracking the source of the calls, thereby allowing Dorfman and the individuals he enlisted to call

   in and provide these false positive reports to go undetected.

   IV.      Specific Examples of the Fraud

            The best way to demonstrate the fraud is to focus on a few specific sales calls.

                A.   Customer 112

            On June 30, 2017, the customer called a lead generator looking for health insurance and

   his call was promptly transferred to an insurance sales agent at Simple Health. The insurance

   agent first asked the customer if he currently had health insurance. The customer replied that he

   was “trying to get insurance.” After getting some preliminary personal information, the insurance

   agent then told the customer that she needed to conduct a search for what plans were available to

   him in the state of New Jersey and placed him on hold for a couple of minutes. As discussed,


   12
     In the interest of privacy, the Receiver is not specifying the customer's name in this report. However, the Receiver
   will supply them to the Court along with the backup audio recordings.


   48591883;2
                                                          - 19 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 20 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   placing the customer on hold is pre-scripted and purposefully designed to lead the customer into

   believing that the sales agent is researching specific plans for the customer's needs for the State of

   New Jersey. In reality, the recording indicates that the agent was not researching anything, but

   was engaging in frivolous office banter with a co-worker concerning the quality of a hamburger at

   a local restaurant.

            When the sales agent returned to the call a few minutes later, she stated that she had

   “excellent, excellent news” and “based on your application I was able to get you approved into a

   plan through the State of New Jersey” through an “A-rated carrier” with “a PPO insurance plan.”

   This is a blatant lie carefully crafted to lead the customer into believing that the agent specifically

   researched the best plan for him in the State of New Jersey, when in reality, the agent did nothing

   other than engage in irrelevant office banter and simply come back to the call offering the customer

   a pre-determined limited benefits package.

            Next, the sales agent proceeded to glowingly describe the proposed plan to the customer.

   According to the agent, the customer could choose his own doctors and hospitals and did not need

   a referral to see a specialist. The program “does not discriminate against pre-existing medical

   conditions” and utilizes “one of the largest [networks] in the country” “with over a million

   healthcare providers under contract so finding a provider to accept your insurance plan is not going

   to be a problem for you at all.” The sales agent then stated that with this plan the customer would

   get his “typical doctor visits, diagnostic testing for blood and lab work, prescription, medical,

   surgical and hospital coverage with absolutely zero deductible to meet.” The sales agent also

   explained that the plan included vison and dental as well “with two free cleanings per year and one

   free eye exam.”




   48591883;2
                                                     - 20 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 21 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

            Nowhere in the entire sales presentation did the sales agent ever disclose that the customer

   was actually being sold a limited benefit plan as opposed to traditional medical insurance. To the

   contrary, the sales agent used terms associated with traditional medical insurance such as “PPO,”

   “policy,” “no-deductible” and “pre-existing conditions” all designed to make the customer believe

   he is purchasing traditional medical insurance.

                After taking the customer's personal and payment information, the sales agent informed

   the customer that she would soon transfer his call to the verification department. Importantly,

   prior to transferring the call, the sales agent specifically informed the customer that the people in

   the verification department were not licensed insurance agents and that they would be reading from

   a script, the same script they read to everyone they spoke with so that a lot of the things they would

   read to a customer were not applicable to him. She next told the customer that the verification

   person will read a “12:12 pre-existing clause,” but that he could ignore that because he had no pre-

   existing conditions—despite the fact that she already informed the customer in her sales pitch that

   the plan she just sold him did not discriminate against pre-existing conditions. Then she informed

   the customer that the verification person will tell him that this is not a major medical plan and the

   only reason the plan she just sold him does not carry the major medical classification is because it

   does not cover maternity, substance abuse or mental health, however, it would cover “everything

   else.”

            The agent instructed the customer that if he had any question during the verification process

   to wait for the end of the lengthy script because if he interrupted the verifier they would have to

   start all over again from the beginning. Finally, the agent congratulated the customer on the

   purchase of “his new insurance policy.” The legal importance of this is that it indicated that the




   48591883;2
                                                     - 21 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 22 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   customer had already made the purchase decision and purchased an “insurance policy.” The call

   was then transferred to the verification department.

            Subsequent to the sale, the customer called Simple Health to complain. According to the

   customer, he attempted to use the so called insurance with his doctor, but soon realized that it was

   not traditional medical insurance. Thereafter, the customer contacted Simple Health several times

   and was assured that he had purchased medical insurance. On August 21, 2017, the customer

   called Simple Health to cancel his insurance and requested to be reimbursed. When asked why he

   wished to cancel, the customer replied that he wished to cancel because he was convinced that he

   had medical insurance, but what he purchased was not medical insurance. The customer service

   agent then responded “through verification they would have told you that it is a medical program

   and not health insurance.” This statement shows that the customer service representative was fully

   aware of the design of the deceptive sales process—that the sales agent would never mention that

   what was being sold was not medical insurance, but the verification script would have attempted

   to disclaim any prior misrepresentations or omission of the sales agent. On this call, for the first

   time, the customer is told that what he actually purchased was a limited benefit plan and how it

   actually works. Incidentally, it was unlawful to sell limited indemnity policies in New Jersey. In

   response, the customer stated, “nobody told me that, as a matter of fact, they were very, very, very

   carefully and you are very well trained on how to deceive people.” Further, the customer explained

   that during the sales call he was told that “he could choose his doctor, but they did not suggest that

   [this was a] negotiation service… that is not insurance.” The customer insisted on a refund in

   addition to canceling his plan. The customer service representative informed him that she had no

   authority to refund his money past 30 days after the sale, but that she would have a compliance

   supervisor contact him.




   48591883;2
                                                     - 22 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 23 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

            Compliance personnel from Simple Health contacted the customer several times after he

   canceled his insurance to discuss his request for a refund. On one particular call, a compliance

   person [Robert C.] contacted the customer and described the true nature of the policy. The

   customer stated that everything that he signed was based on the assumption that this was medical

   insurance with medical benefits and that he believed he was deceived.

            A couple of days later, the same customer service representative called the customer and

   informed him that a refund could be requested for part of the amount he paid. The customer

   questioned why it was only a partial refund as opposed to a full refund. He also explained to the

   compliance officer that because of the deception he was tricked into believing he had medical

   insurance and he was actually without medical insurance since July and now he was not allowed

   to get insurance in the State of New Jersey until January.         He questioned why he was the one

   having to pay anything because of Simple Health's deception. The customer went on to explain

   that he had previously tried to cancel his plan with Simple Health and he was

            "repeatedly told that he does have medical insurance and that he could go to his
            doctor and he can choose your doctor and you only have to pay $20 or $30, but this
            is not true. What the truth is I will pay the negotiated full price not a deductible.
            Therefore, what I have is a negotiation talking the doctor down off his full fee and
            not a privilege to have insurance that will cover for my medication. I have a
            Master's Degree from Columbia University to understand the difference. The only
            difference which will make me make a different decision is deception. And that’s
            what you have done, you have deceived me."

   At the end of this call, the customer refused to take the partial offer and the call was concluded

   without resolution.

            B.     Customer 2

            The first customer is not the only one that was deceived by Simple Health. On January 26,

   2017, another customer contacted Simple Health to purchase health insurance. Similar to the

   customer's experience described above, this customer was also asked if they currently had health



   48591883;2
                                                     - 23 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 24 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   insurance and how long have they been without coverage. She informed the sales agent that she

   previously had coverage with Blue Cross Blue Shield. This customer informed the sales agent that

   she was a type one diabetic and on insulin taken via an insulin pump and the only reason she was

   getting insurance is that she needed an insulin pump and “would die without insulin." The

   customer explained that the most important aspects of medical insurance to her was to make sure

   that her insulin pump, insulin and all of her supplies were covered by insurance. Thereafter, the

   sales representative stated he worked with “most A-rated carriers in the State of Virginia” and that

   he was going to research her options and place her on a brief hold.

            After a several minute hold, the sales agent returned to the call and stated

            “I have some good news for you, based upon your application I was able to get you
            approved into a plan in the State of Virginia. This is an A-rated carrier and a PPO.
            … You can choose your own doctors and you don’t need a referral to see a
            specialist. …This plan works similar to you as getting insurance from your
            employer and they don’t discriminate against any pre-existing conditions. …This
            program is one of the largest PPO networks in the country with over one million
            PPO providers under contract. You receive doctor visits, diagnostic testing for
            blood and lab work, surgical, medical and hospital coverage without deductible."

            In selling the insurance, the sales agent also described how the plan would work in the

   event the customer had to visit the hospital, stating

            "this plan will cover you from the moment you enter the hospital. The PPO network
            would pay your entire hospital bill repriced after the PPO network covers you your
            plan pays an additional insurance benefit to help you cover the rest. When it is all
            said and done at the end of the day you end up with pennies on the dollar if any
            costs at all. …The whole idea of our plan is to make your out of pocket expenses
            as low as possible without you having to meet any deductible. With this you will
            never incur any upfront costs on this PPO and your insurance can be used at
            virtually any inpatient or outpatient facility in the nation.”

   The customer then specifically inquired if she could pick up her insulin at the store in addition to

   mail order. The sales agent assured her that she had both options. The customer specifically asked

   what was the name of the insurance company providing her coverage and the sales person replied




   48591883;2
                                                     - 24 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 25 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   “our insurance company is Simple Health.” Again, similar to the above-described call, not once

   did the sales agent state that what was being sold was actually a limited benefit plan and everything

   stated suggested what was being sold to the customer was a traditional medical plan. The

   callousness of these misrepresentations is especially cruel when one considers that the customer

   informed the sales person that she was a type one diabetic and would die without insulin.

            At the conclusion of the sales pitch, the customer provided credit card payment

   information, and after a brief pause, the sales agent stated “On behalf of Simple Health and our

   participant carriers, I would like to be the first one to say congratulations on your new insurance

   policy." This is doubly important because it indicates not only that the sale of the policy has

   occurred prior to the verification process, but it also confirms the customer's expectation that she

   was purchasing a traditional medical insurance policy as opposed to a limited benefit plan. Finally,

   as in all other calls, the sales agent informed the customers that he was going to transfer them to

   verification, but instructed them not to ask the verification agent any questions. The sales agent

   specifically instructed the customer to ignore the verifier's statements and further stated “this is

   not a discount plan, this is insurance” and further discussed “additional insurance cash benefits.”

            C.     Customer 3

            On June 24, 2017, Customer 3 was contacted by Arthur from Simple Health in an attempt

   to sell customer a “health insurance plan.” Sales agent stated the plan was a PPO that allowed

   customer to “choose his own doctors and hospitals and does not need a referral to see a specialist.”

   The sales agent explained that the plan utilized “the First Health Nationwide PPO network which

   is one of the largest PPO networks in the country with over one million health care providers under

   contract.” The sales agent represented that customer would get “doctors' visits, diagnostic testing

   for blood and lab work, free prescriptions for medication and medical, surgical and hospital




   48591883;2
                                                     - 25 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 26 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   coverage with no deductibles.” “You can go to any doctor in the country.” The agent further

   explained, “for example, let's say your doctor charges you $200 for a regular visit, you don't have

   to pay that. You will receive an additional $80 off the remaining balance and thus in this situation

   you wind up spending just $20 on that $200 visit.” The client then specifically asked the agent “if

   I go to the doctor and it cost $200, I pay how much?” The agent responded, “$20, that’s the most

   you will pay every time you visit the doctor, just $20. The remaining balance the insurance

   company will cover everything else.”

            Next, the agent discusses how the plan has

            "no deductibles that have you paying thousands out of your pocket before the
            insurance pays anything. This plan does not work that way. This is a first dollar
            coverage plan which means this plan covers you from the moment you enter the
            hospital. So the First PPO network would take care of the entire hospital bill and
            reprice. After the PPO network covers you your plan pays additional insurance
            benefits to help you cover the rest. When all is said and done you end with pennies
            on the dollar if anything at all. The whole idea of this plan is to make your out of
            pocket expenses as low as possible without you ever having to meet any deductible
            first."

            After taking some personal information and payment information, the sales agent then

   stated “on behalf of Simple Health and all of our participating insurance carriers, let me be the first

   to say congratulations on your new insurance policy.” The agent then informed the customer that

   he would transfer his call to the verification department and that “some of the information will

   apply to him and some will not. . . . Remember, your insurance company is A-rated so should you

   have any questions call me back I am a licensed agent. This is a guarantee issue health insurance

   plan because of the open enrollment in your state, you are approved today regardless of those

   conditions. . . . [The verification department] will tell you this is not a discount plan. Obviously

   this is not a discount plan, this is insurance.”

            The agent then stated,




   48591883;2
                                                      - 26 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 27 of 42
                                                                     CASE NO. 18-CV-62593-GAYLES

            "A major medical plan must have two things to be defined as a major medical plan.
            It must have a deductible and co-insurance. The beauty of your plan is that it has
            none of those. It has no deductibles, no annual or lifetime caps and no medical
            underwriting. Therefore it is called limited medical indemnity insurance plan and
            not a major medical plan. . . . Lastly, your new PPO plan will cover everything
            that you need and it is going to be affordable at the same time. This is absolutely
            the best plan that you will receive in your price range. Remember I review virtually
            every plan available in your state, so if I thought there was anything out there that
            was more beneficial than this plan than that’s the plan that I would be offering you
            today. I take a lot of pride in what I do and I like to think that our relationship starts
            today."

            The agent then stated, "[I]f you have any questions during the verification, do me a favor

   and hold them to the end because they only give us a couple of minutes of tape time and if they

   don’t finish they have to do it all over again from the beginning. So you can call me back if you

   have any questions."

            After signing up for the plan. The customer went to the doctor, but his doctor did not

   accept the plan. He thereafter called to cancel his plan and he requested a refund because he

   believed he was defrauded. On August 18, 2017, he received a call from Robert C. of Simple

   Health's compliance department. The customer stated

            "the agent said [when he sold me the policy] “that I got full coverage and could go
            to any doctor you want anywhere fully covered and you have full benefits on your
            prescription. You have no money out of pocket and you can go to the emergency
            room any time you want no charge. …So we said ok, great, we will take it, under
            good faith we took it, but then we called the company before we went to the doctor
            to see if they would take this card … and the insurance company said yes, but then
            we get to the doctor's office and they said we won't take that card. …Now I have
            been to the doctor twice, I have already paid the doctor, I have paid you guys
            insurance, and I have been to the pharmacy and got three scripts and had to pay
            those because when I handed them the card they looked at me and laughed."

            The foregoing three customers are just three out of thousands of customers to whom Simple

   Health sold limited benefit plans. It may be argued that these three cases are anomalies that are

   not indicative of Simple Health's business practices. However, such an argument is meritless when

   one understands that the underlying scripts used to sell the limited benefit plans were utilized in



   48591883;2
                                                     - 27 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 28 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   thousands of sales calls. In short, these three cases are highly illustrative of Simple Health's

   deceptive sales practices.

   V.       The Value of the Receivership Entities’ Assets and Sum of Their Liabilities

            A.      Financial Information

            Shortly after the commencement of the receivership, the Receiver retained KapilaMukamal

   (“KM”) as his forensic accountant and financial advisor in this matter. Since the receivership

   commenced, KM performed the following tasks in order to perform their forensic accounting

   investigation:

                    •       On November 15, 2018, KM met with the Receiver’s team at the

            Hollywood office for the purpose of obtaining QuickBooks files, bank statements,

            and other financial records for the Receivership Entities.

                    •       KM also met with Monica Hidalgo, Senior Staff Accountant, to gain

            an understanding of the financial structure and condition of the Receivership

            Entities, identify the locations of the pertinent financial data, locate potential assets

            and identify accounting transactions which may require further investigation.

                    •       On November 19, 2018 KM met with Yans Piniero, Senior

            Developer, at the Hollywood office, for the purpose of gaining an understanding of

            the computer applications utilized by the Receivership Entities and obtained an

            image of the SalesForce data which tracked the status of prospective customers and

            the plans enrolled for the purpose of determining the number of customers that may

            have been impacted by the Receivership Entities.

                    •       Analyzed the Receivership Entities’ general ledgers which are

            maintained in QuickBooks accounting software.




   48591883;2
                                                     - 28 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 29 of 42
                                                                               CASE NO. 18-CV-62593-GAYLES

                      •        Reviewed the bank records obtained from the site visits and from

            financial institution document productions.

                      •        Prepared a reconstruction of the Receivership Entities’ cash receipts

            and disbursements for the period from May 2013 to October 2018 using the

            QuickBooks accounting records.

                      •        Analyzed the credit card charges on certain American Express credit

            card accounts maintained by the Receivership Entities.

                      •        Analyzed the intercompany transfers and activity between and

            amongst the Receivership Entities.

            B.        Sales and Profitability

            The Receivership Entities primarily derived cash receipts from commissions for enrolling

   customers in limited medical and dental benefit plans offered by HII. Beginning in 2014 and

   through approximately October 2018, HII paid approximately $180 million in commissions to

   HBO which then disbursed the commissions to SIL, Soluciones Omfri, SRL, Health Benefits

   Center Corporation and other Receivership Entities. During this period, the primary expenses of

   the Receivership Entities appear to be payments to American Express and payments to vendors for

   marketing and payroll related costs.

            Exhibit "F" is a consolidated profit and loss statement for the Receivership Entities which

   include HBO, Health Center Management Corporation, Innovative Customer Care, LLC, Senior

   Benefits One, LLC and SIL. The Receivership Entities reported gross revenues of approximately

   $271 million13, cost of goods sold of approximately $215 million, expenses of $57 million and a

   cumulative net loss of approximately $ 1 million for the period from May 2013 to October 2018.


   13
       The revenues of $271 million are primarily comprised of revenues reported by HBO of $198 million and SIL of $71 million,
   although more than $60 million of SIL’s revenues were actually derived from HBO. See page 32 paragraph E.



   48591883;2
                                                             - 29 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 30 of 42
                                                                          CASE NO. 18-CV-62593-GAYLES

            The Receivership Entities were associated with a number of other affiliated entities as

   follows:      Health Benefits Center Corporation, Soluciones Omfri, SRL, Venture Vocational

   Institute, Inc., HBC Direct, LLC, iVantage Insurance Solutions, LLC, NMS Insurance Agency,

   LLC d/b/a Essential Insurance Agency, Smart Health Programs, Inc.; Shift Health Solutions, LLC

   (collectively, “Affiliated Entities”). Exhibit "G" is the consolidated profit and loss statement for

   the Affiliated Entities for the period from May 2013 to October 2018. The Affiliated Entities

   reported gross revenues of $15.7 million, cost of goods sold and expenses of approximately $19.9

   million and a net loss of approximately $4.2 million.

            C.      Balance Sheets

            Exhibit "H" is a consolidated balance sheet derived from QuickBooks for the

   Receivership Entities as of October 31, 2018 (“Receivership Entities’ Balance Sheet”). The

   Receivership Entities’ Balance Sheet reflects assets including cash, vehicles, equipment, accounts

   receivable and loans receivable. The Receiver has frozen approximately $3,186,655.4814 in cash

   as listed in Exhibit B. Of this money, the Receiver has spent approximately $102,000 through the

   date of this report on necessary expenses such as maintaining access to computer servers,

   maintaining and securing leased premises, and securing and storing other assets. The Receiver has

   also taken possession of a Range Rover, Lamborghini and Rolls Royce and all equipment located

   in the corporate office.15 If the Receiver becomes a permanent receiver, the Receiver will

   investigate the collectability of any accounts or loans receivable due to the Receivership Entities.




   14
      As noted above, this does not include the approximate $200,000 believed to be held at Banco Popular in the
   Dominican Republic, the difference of fair market value of the securities held at UBS as of October 31, 2018 and the
   approximate $4.5M that the Receiver received in March 2019 from HII.
   15
      The Lamborghini was a leased vehicle and the lease has been terminated.


   48591883;2
                                                         - 30 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 31 of 42
                                                                        CASE NO. 18-CV-62593-GAYLES

            The Receivership Entities’ Balance Sheet reflects a loan receivable in the amount of

   approximately $490,000 from Richard Dorfman, the brother of Steven Dorfman. The Receiver

   will investigate the collectability of this loan.

            The liabilities include accounts payable of approximately $500,000, credit card payables

   of $350,000, a margin loan to UBS Bank in the amount of $2.9 million.16 The Balance Sheet also

   reflects approximately $8.3 million in deferred revenue related to HII commissions.

            Exhibit "I" is a consolidated balance sheet derived from QuickBooks for the Affiliated

   Entities as of October 31, 2018 (“Affiliated Entities’ Balance Sheet”). The Affiliated Entities’

   Balance Sheet reflects only approximately $1.1 million in cash and no material other assets or

   liabilities.

            D.      Financial Accounts

            The Receivership Entities maintained banking and brokerage accounts at numerous

   financial institutions including JP Morgan Chase Bank, N.A., IberiaBank, Wells Fargo Bank, N.A.,

   TD Ameritrade, SunTrust, and UBS. A list of the known financial accounts is attached at Exhibit

   B. The Receiver is in the process of obtaining copies of the bank statements and supporting

   documents for each bank account to identify potential other assets of the Receivership Estate.

            KM has analyzed the activity recorded in the Receivership Entities’ cash accounts

   maintained in the general ledgers and prepared a reconstruction of the sources and uses of cash per

   the general ledger. Exhibit "J" is a list of the bank accounts included in the general ledger bank

   account reconstruction and Exhibit "K" is a summary of the total sources and uses of cash per

   the general ledger bank account reconstruction (“QuickBooks Cash Reconstruction”). The




   16
     As stated elsewhere in this report, these funds were used to purchase the Las Vegas property and are secured by
   funds in the UBS account.


   48591883;2
                                                       - 31 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 32 of 42
                                                                       CASE NO. 18-CV-62593-GAYLES

   QuickBooks Cash Reconstruction indicates that the Receivership Entities received approximately

   $180 million from HII. The following are the primary uses of cash:

            •       Payments to American Express in excess of $60 million.17

            •       Payments to ADP and other payroll companies totaling in excess of $43

            million.

            •       Payments in excess of $25 million to what appear to be marketing and lead

            generating companies.

            The Receiver intends to investigate if any of these transfers are potentially recoverable.

            Dorfman maintained bank accounts at Iberia Bank, TD Ameritrade and Wells Fargo. KM

   will analyze the activity in the Dorfman bank accounts to identify potential assets of the

   Receivership Estate

            E.      Intercompany Transactions

            There were significant sums of money transferred between the Receivership Entities.

   Exhibit "L" summarizes the dollar amount and number of transfers between the Receivership

   Entities during the period from May 2013 to October 2018. There were $115 million in transfers

   between the Receivership Entities and the Affiliated Entities. Approximately $92 million of these

   intercompany transfers occurred between the Receivership Entities and Affiliated Entities. This

   amount represents approximately 28% of the combined cash activity of the Receivership Entities.

   Some of these intercompany transfers appear to be circular in nature. The Receiver believes that

   Dorfman did not properly maintain the separateness of the various Receivership Entities, but rather

   transferred funds to and from entities as needed.



   17
     To date, KM has analyzed $23.7 million in charges made on the American Express accounts in order to determine
   the purpose of the charge. KM is continuing to analyze the remaining American Express credit card statements to
   determine the purpose of the remaining $36 million in payments to American Express.


   48591883;2
                                                       - 32 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 33 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

            The Receivership Entities' profit and loss statements indicate that Health Benefits One,

   LLC (“HBO”) was paying the following Receivership Entities for “processing” fees (Exhibit F):

                    Simple Insurance Leads (“SIL”)                         $60.6 million

                    Health Benefits Center Corporation (“HBCC”)            $9.1 million

                    Soluciones Omfri, SRL (“SOM”)                          $6.5 million

            The Receivership Entities’ balance sheets indicate that HBO also recorded “intercompany

   distributions” as follows (Exhibit "H"):

                    Simple Insurance Leads (“SIL”)                         $17.6 million

                    Health Benefits Center Corporation (“HBCC”)            $4.6 million

                    Soluciones Omfri, SRL (“SOM”)                          $9.1 million

            The payment of such a significant amount of “processing fees” by HBO to SIL, HBCC and

   SOM indicate that each entity was providing a service to HBO.

            The payment of “distributions” by HBO to SIL, HBCC and SQM indicate that each of

   these entities had an ownership interest in HBO. Yet the 2016 tax returns of HBO indicate only

   Dorfman had an ownership interest in HBO.

            F.       Dorfman - American Express Charges

            SIL paid American Express more than $60 million. These payments to American Express

   would appear to be what comprised the majority of the lead costs. To date, KM analyzed the

   approximately $23.7 million in charges made on the American Express cards and noted more than

   $4 million in charges made by Dorfman appear to have been personal in nature including luxury

   goods and wedding expenses. Exhibit "M" summarizes the charges analyzed by category and

   Exhibit "N" summarizes the charges analyzed by category and payee. Notably, there were the

   following charges by Dorfman:



   48591883;2
                                                     - 33 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 34 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES


                   Entertainment $1.6 million

                   Travel         $1.4 million

                   Retail         $610,000

                   Luxury goods $347,000

                   Wedding        $116,003

   The Receiver also notes that Dorfman paid personal expenses, such as wedding payments, transfers

   of cash to casinos, purchases of large automobiles, and credit card payments for clearly personal

   items directly from the Receivership Entities' bank accounts. In short, Dorfman utilized the

   Receivership Entities' cash as his own personal "piggy bank." The Receiver will further report on

   this and the case progress as his forensic accountant's complete their analysis.

   VI.      Can the Businesses be Operated Legally and Profitably?

            It is the Receiver's opinion that the business cannot be operated legally and/or profitably

   for two reasons. First, immediately after the commencement of the receivership, HII terminated

   its relationship with the Defendants (see below). HII is a public company and the majority of the

   Defendants revenue was based on its relationship with HII and the sale of HII's products.

   Accordingly, based on HII terminating its relationship with the Defendants, it would be impossible

   for the Defendants to generate sufficient revenue to cover their operating costs without a complete

   restructuring.

            Due to HII's decision to sever relations with the Receivership Entities and the fraudulent

   nature of the Receivership Entities' business practices, the Receiver was forced to completely

   discontinue the Receivership Entities' business operations. To that end, the Receiver terminated

   all employees as of November 1, 2018. Although it may be possible to rebuild the Receivership




   48591883;2
                                                     - 34 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 35 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   Entities, it would be extremely difficult—even if HII decided to rekindle its relationship with the

   Receivership Entities, which is unlikely.

            Second, and more importantly, as set forth above in this report, the Receiver believes that

   the Receivership Entities' business model was largely based on deceiving consumers. This

   deception permeated the Receivership Entities' entire business relationship with their customers

   from the moment customers conducted Google searches all the way to post-sale customer relations.

   It is highly doubtful that the Receivership Entities could sell enough limited benefit policies to

   cover their operating expenses without this deception. Accordingly, the Receiver is of the belief

   that the Receivership Entities' business was never legally viable and cannot be viable in the future.

   VII.     The Steps the Receiver Intends to Take in the Future if the Injunction is Entered

            As set forth above, the Receivership Entities operated out of multiple offices in Miami,

   Hollywood, Dallas (3 offices) and overseas.           Immediately after the commencement of the

   receivership, HII terminated its relationship with the Receivership Entities thereby effectively

   putting them out of business. If the preliminary injunction is entered and the Receiver becomes

   permanent receiver, the Receiver will immediately seek the Court's authorization to terminate all

   leases and deliver possession of the leased premises to their respective landlords thereby limiting

   any claims they may have for unpaid rent.

            In fact, the Receiver has been contacted by four landlords seeking to negotiate a return of

   the leased premises, however, the Receiver has not yet sought to formally terminate the leases and

   return the leased premises because the Defendant does not consent to the Receiver terminating the

   leases and because the role of a “temporary” receiver is to maintain the status quo pending the

   determination on the preliminary injunction. Dorfman's illogical refusal to consent to the

   termination of the leases is unnecessarily causing additional claims against the receivership estate




   48591883;2
                                                     - 35 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 36 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   further damaging creditors. If the Receiver becomes the permanent receiver, his role will change

   from one of preserving the status quo pending the outcome of the preliminary injunction hearing

   to the role of maximizing the distribution to creditors. This change in role would allow the Receiver

   to utilize his business judgment, with the Court’s approval, to terminate the leases and return the

   leased property to the landlords thereby decreasing the amount of claims.

            In connection with terminating the leases for the business premises, the Receiver will seek

   the Court's authorization to dispose of the furniture, fixtures and equipment ("FF&E") located at

   each office. The Receiver will attempt to sell the FF&E to potential new tenants of the premises,

   but absent being able to do that, will seek authorization to conduct an auction to sell the FF&E.

            With respect to the automobiles, the Receiver, with the Court's permission, has already

   terminated the lease for the Lamborghini. This has eliminated any claims against the estate with

   respect to such lease. If appointed permanent receiver, the Receiver will seek to immediately

   dispose of the Rolls Royce and the Range Rover as such vehicles are "wasting" assets and each

   month the receivership drags on these vehicles are depreciating in value.

            The Receiver will not seek to dispose of the seized jewelry until the Court decides whether

   or not to enter a permanent injunction. The jewelry is not really considered to be a depreciating

   asset and the cost of storing the jewelry is negligible. Therefore, the Receiver believes the

   disposition of the jewelry can wait pending the ultimate outcome of the case.

            If he is appointed permanent receiver, the Receiver will also seek the Court's authorization

   to dispose of the Las Vegas property. The Las Vegas property has substantial carrying costs (i.e.,

   taxes, insurance, association fees) and the Receiver believes it is doubtful, given Dorfman's current

   financial condition as represented to the Court, that he will be able to afford to maintain the




   48591883;2
                                                     - 36 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 37 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   property even if he is ultimately successful in this case. Accordingly, the Receiver will seek

   authorization to sell the property and hold the proceeds in escrow pending the outcome of the case.

            Finally, the Receiver will investigate potential claims against third persons who may have

   liability with respect to the Receivership Entities' pre-receivership business dealings. The Receiver

   has not yet commenced an investigation of any such claims because, in the Receiver's opinion,

   such an investigation will be costly and is outside the scope of a temporary receiver's duties to

   maintain the status quo. If the Court enters the preliminary injunction and the Receiver becomes

   a permanent receiver, the Receiver will report on the results of any such investigations in future

   reports.

   VIII. Miscellaneous

            A.     Shutting Down the Business

                   i.      Websites and Social Media Pages

            Simple Health maintained a public-facing website, www.simplehealthplans.com, along

   with approximately 129 third-party lead generation websites, discussed above. Each of these

   domains were operated through a single account with GoDaddy.com that was owned and

   controlled by Dorfman. The Receiver now controls the GoDaddy.com account, which was

   authorized by the TRO. The Receiver has directed the public-facing web address along with all

   of     the    third-party     lead    generation      websites     to     the    Receiver’s      website,

   www.simplehealthreceivership.com.

                   ii.     Securing ESI

            The Receiver has secured all of Simple Health’s electronic records and has also produced

   copies of those records to Dorfman’s attorneys in response to their requests. To accomplish this

   task, the Receiver has retained the services of two of Simple Health’s former IT employees. The




   48591883;2
                                                     - 37 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 38 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   Receiver has secured, among other things, Simple Health’s accounting and payroll records,

   employee files, and all of the data associated with the company’s primary business operations. In

   addition to maintaining Simple Health’s internal records, the Receiver is responsible for all of the

   cloud-based services previously utilized by Simple Health. These services include web hosting

   provided by Amazon and Simple Health’s use of SalesForce.com to store customer data and call

   recordings. SalesForce.com is particularly important because this service was utilized by Simple

   Health to store information related to the company’s interaction with its customers pre and post-

   sale. The Receiver has renegotiated the terms of Simple Health’s license with SalesForce.com and

   has retained access to all of the historical information stored in the database. The Receiver has also

   made efforts to retain the services of Flexential, which houses servers that are property of Simple

   Health and supplies IT services related to those servers.

                   iii.    Securing Other Receivership Property

            In addition to the Hollywood, Doral, and Dallas locations, the Receiver has also learned

   about an undeveloped parcel of residential land located at 1709 Enclave Court, Las Vegas, Nevada

   that was purchased with funds belonging to the Receivership Entities. In discussions with the

   property manager and counsel for the property manager, the Receiver has learned that because

   Dorfman failed to develop the property as required by the Covenants, Conditions and Restrictions

   for the Enclave Community Association (the “CCR”), the property has been assessed a monthly

   fee, as permitted under the CCR. Dorfman paid the fee for failing to develop the property prior to

   the Receiver’s appointment. A payment demand has been made on the Receiver for $9,588.00,

   which was good through April 8, 2019.




   48591883;2
                                                     - 38 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 39 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES


            B.     Receivership Entities' Employees

            The Receivership Entities employed sales agents, administrative personnel and managers

   at their various locations. When the Receiver shut down the business, many of these individuals

   were owed wages and/or sales commission for the week preceding the shutdown. If the Court

   enters the preliminary injunction, the receiver intends to file a motion with the Court seeking

   authorization to pay the back wages of non-managerial employees. The Receiver will consider the

   propriety of paying the wages of managerial employees and the sales commissions due to sales

   agents who assisted in the deceptive sale of limited benefit plans to customers. This is an open

   issue that will be brought before the Court.

            The Receiver has endeavored to provide each employee with their W-2 and/or 1099 form

   on a timely basis. To that extent, the Receiver utilized the services of Paycom and his accountants

   to perform the necessary accounting and paperwork. The Receiver provided 540 employees of

   Health Benefits One, LLC with W-2s; 27 employees of Innovative Customer Care, LLC with W-

   2s; and 125 employees of Simple Insurance Leads, LLC with W-2s. The Receiver also provided

   183 sales agents of Health Benefits One, LLC with 1099s which represents commissions payable

   to these sales agents from January 1, 2018 through June, 2018, after which they were converted to

   W-2 employees. Some of the W-2s and 1099s were for employees of the Boca Raton office which

   closed prior to the commencement of the receivership.

            C.     The Receivership Entities' relationship with HII

            This case presents some interesting issues from a receivership perspective. More

   specifically, due to the nature of the product sold by the Receivership Entities, many consumers

   who unwittingly purchased limited benefit plans have not yet attempted to use them and make a

   claim. Therefore, many customers are not yet aware that they have been deceived and they have




   48591883;2
                                                     - 39 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 40 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES

   not yet incurred economic damage and are continuing to pay their monthly fees. It has been

   suggested to HII that it may be prudent to provide notice to customers of this potential issue with

   their insurance, but HII has not yet done so. As of February, 2019, 59,308 customers were still

   making monthly payments.

            HII provides the Receivership Entities with, among other services, billing and premium

   collection services whereby HII collects monthly payments from consumers on sales made by the

   Receivership Entities to customers. In connection with these services, HII provides an accounting

   and splitting of customer payments between the carriers and the Receivership Entities. As part of

   this service, HII distributes earned commissions to the Receivership Entities. HII also furnishes

   the Receivership Entities access to its on-line platform with the ability to quote and sell various

   products from carriers. To that end, HII and HBO entered into a Managing General Agent

   Agreement ("MGAA") which permitted HBO to promote and sell various products. HII

   unilaterally terminated the MGAA on November 2, 2018. Finally, HII also provides post-sale

   customer service in responding to customer inquiries concerning their policies. HII has continued

   to provide these services post-receivership.

            HII and HBO also entered into a Master Commission Advance Agreement ("MCAA")

   whereby HII would advance commissions to HBO prior to the commissions being earned. The

   agreement was designed to advance HBO money, which essentially served as a loan to be paid

   back from future commissions earned by HBO. To secure repayment of these advances, HBO

   granted HII a security interest in HBO's future commissions and accounts receivable. HBO

   unilaterally terminated the MCAA on November 2, 2018.

            Subsequent to the commencement of the receivership, HII claimed that it was owed

   $2,684,850.91.     HII unilaterally offset this sum from the payments it collected from the




   48591883;2
                                                     - 40 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 41 of 42
                                                                            CASE NO. 18-CV-62593-GAYLES

   Receivership Entities' customers subsequent to the receivership and the Receivership Entities no

   longer owe HII this sum.18 Through February 28, 2019, HII collected an additional $4,609,452.65

   (above the amount offset) on behalf of the Receivership Entities.19 In March, 2019, HII forwarded

   $4,528,452.65 to the Receiver representing commissions on business sold by Simple Health from

   November 2018 through February 28, 2019.20 These sums are held in trust. The Receiver expects

   to collect an additional $2,007,814.76 for commissions earned for March 2019 by wire on April

   15, 2019.

            The Receivership entities relationship with HII was certainly complex and millions of

   dollars flowed between the companies. In the event the preliminary injunction is entered and the

   Receiver becomes a permanent receiver, the Receiver plans to further investigate the relationship.

   IX.      Conclusion

            The Receiver submits this report as required by the TRO. The Receiver will continue to

   provide periodic updates to the Court as the case commences.

                                                         Respectfully submitted,


                                                           /s/ Michael I. Goldberg
                                                         Michael I. Goldberg, Esq.
                                                         Florida Bar Number: 886602
                                                         Email: michael.goldberg@akerman.com
                                                         Court-Appointed Receiver

                                                         AKERMAN LLP
                                                         Las Olas Centre II, Suite 1600
                                                         350 East Las Olas Boulevard
                                                         Fort Lauderdale, FL 33301-2999
                                                         Phone: (954) 463-2700
                                                         Fax: (954) 463-2224

   18
      This action was arguably in violation of the TRO.
   19
      This amount is based on HII's self-reporting. The receiver has not yet audited or otherwise verified the accuracy of
   this amount.
   20
      The Receiver and HII agreed that HII could withhold $75,000 of the sum owed as security for potential credit card
   chargebacks.


   48591883;2
                                                          - 41 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 122 Entered on FLSD Docket 04/12/2019 Page 42 of 42
                                                                    CASE NO. 18-CV-62593-GAYLES


                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

   April 12, 2019 via the Court’s notice of electronic filing on all CM/ECF registered users entitled

   to notice in this case as indicated on the attached Service List and posted on the Receiver's website

   www.simplehealthreceivership.com.


                                                    By:       s/ Michael I. Goldberg
                                                                 Michael I. Goldberg, Esq.




   48591883;2
                                                     - 42 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
